Title: From George Washington to Brigadier General Samuel Holden Parsons, 12 April 1780
From: Washington, George
To: Parsons, Samuel Holden


          
            Dear Sir
            Head Quarters Morris Town 12th April 1780.
          
          I have recd your favr of the 6th and am pleased to find that the Legislature are at length taking measures to satisfy their Officers and Soldiers—It is to be wished that their want in respect to Cloathing and

other matters could be immediately supplied, but I am in hopes they will wait patiently a while longer, when they see that proper steps are pursuing to make provision for them.
          I had, previous to the Rect of yours, upon the request of the Governor, sent home as many Officers as could possibly be spared, to assist in the Business of recruiting.
          The number of General Officers with the Army is so small, and has been so during the Winter, that notwithstanding I am obliged to dispense with many duties properly incidental to that Rank, it falls heavy upon the few who are present. I am therefore under the necessity of requesting your return to the Army as soon as you can possibly make it convenient.
          The exchange of Officers or Men in the marine line has come so little under my direction, that I have scarce interfered in a single instance—The Commy receives his instructions, where the prisoners are continental, from the marine Committee of Congress, and I doubt not but your son will have justice done him in his turn of exchange—There being but few naval prisoners on either side, I observe that exchanges frequently happen, and I therefore hope that your son’s captivity will be but of short duration. I am Dear Sir Yr &.
        